United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boulder, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gregory A. Hall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1780
Issued: July 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2006 appellant, through her attorney, filed a timely appeal of a June 12, 2006
merit decision of the Office of Workers’ Compensation Programs, denying her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this decision.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
beginning on May 21, 2004 causally related to her March 2, 2002 employment injuries.
FACTUAL HISTORY
On March 4, 2002 appellant, then a 44-year-old part-time flexible carrier, filed a
traumatic injury claim. She alleged that on March 2, 2002 she sustained a cervical strain as a
result of using a double satchel system to carry a very heavy load that weighed from 40 to
45 pounds for 4½ hours while in the performance of duty. The Office accepted her claim for
cervical strain and displacement of a cervical disc without myleopathy. It authorized anterior

discectomy and fusion and plating at C5-6 and C6-7 which were performed on January 8, 2003
by Dr. James S. Ogsbury, a Board-certified orthopedic surgeon.
Appellant accepted the employing establishment’s February 13 and 27, 2003 offers of
limited-duty work. She missed work intermittently from February 10 through June 16, 2003 due
to medical appointments, pain management and therapy. On July 10, 2003 appellant accepted
the employing establishment’s limited-duty job offer. She missed work intermittently from
July 12, 2003 through March 30, 2004 for physical therapy.
On January 20, 2004 appellant filed claims for compensation (Form CA-7) for the period
December 13, 2003 through January 9, 2004. She indicated that she was performing modified
work with restrictions. Appellant submitted medical records regarding her cervical condition.
By letter dated January 28, 2004, the Office advised appellant that her claim could not be
paid at that time as she failed to submit medical evidence which established that her work hours
were reduced or that she had any medical appointments scheduled on the claimed dates. The
Office provided 30 days in which appellant could submit the necessary medical documentation
to establish her claim.
Appellant submitted additional medical records regarding her cervical condition. In form
reports dated February 27 and March 30, 2004, Dr. Daniel J. Gerber, an attending Boardcertified physiatrist, opined that she could work six to eight hours a day with restrictions.
By decision dated April 14, 2004, the Office denied appellant’s claim for compensation
for the period December 13, 2003 through January 9, 2004. It found that she failed to submit
contemporaneous medical evidence to establish her claim. The Office found that appellant’s
attending physician released her to return to light-duty work six to eight hours a day and she
failed to submit medical evidence establishing that this work restriction had changed. It also
found that, based on the average number of hours worked one year prior to appellant’s pay rate
effective date, she was entitled to 33 hours per week.
By letter dated May 11, 2004, appellant’s attorney advised the Office that he had
previously submitted an entry of appearance on behalf of appellant and that he had not received a
response to his requests for information regarding her claim, including the April 14, 2004
decision. Counsel requested that the Office reissue this decision with a new date so that he could
properly review appellant’s legal rights with her.
On May 20, 2004 the Office reissued its April 14, 2004 decision, which denied
appellant’s claim for compensation for the period December 13, 2003 through January 9, 2004.
On May 24, 2004 the Office received Dr. Gerber’s May 11, 2004 approval of the
employing establishment’s modified-duty job offer.1

1

Previously, on March 30, 2004, Dr. Gerber found that appellant could not perform the duties of a modified-duty
position offered to her by the employing establishment because it did not meet her lifting restriction of 5 to 10
pounds.

2

On June 3, 2004 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability on May 21, 2004 as a result of the employing establishment’s withdrawal
of her limited-duty work assignment. Also on June 3, 2004 she filed a (Form CA-7) claim for
compensation for the period May 22 through June 5, 2004. Appellant submitted a hospital
emergency room report dated April 12, 2004, which stated that she suffered from acute chronic
low back pain. Dr. Gerber’s May 19, 2004 report stated that appellant expressed ongoing
stressors at work regarding a recent referral for formal retraining. He stated that the results were
good from a current mix of migraine and pain medications with no compliance on appellant’s
part. In a June 18, 2004 report, Dr. Gerber diagnosed lumbar radiculopathy and stated that
appellant’s prognosis was good.
On June 14, 2004 the Office received the employing establishment’s May 11, 2004
controverted claims. It stated that she failed to submit medical documentation to her supervisors
or to anyone else at the employing establishment for the claimed dates. The employing
establishment also stated that modified work was made available to appellant during the claimed
period. It indicated that she was charged absent without leave (AWOL) until May 17, 2004
when she suddenly returned to work with no medical documentation for her absence or ability to
return to work.
In a June 18, 2004 letter, appellant requested an oral hearing before a hearing
representative regarding the Office’s May 20, 2004 decision. Her attorney contended that the
record contained sufficient medical evidence to support her claim for compensation. She
submitted Dr. Gerber’s April 12, 2004 emergency room treatment note which stated that she
suffered from acute low back pain.
By letter dated June 22, 2004, the Office advised appellant that the evidence submitted
was insufficient to establish her recurrence of disability claim. The Office addressed the factual
and medical evidence she needed to submit to establish her claim.
On July 6, 2004 the Office received a copy of appellant’s June 3, 2004 CA-2a form
claim. On the reverse of the form, the employing establishment stated that appellant’s limitedduty assignment was not withdrawn from her. It indicated that she refused to sign an offer for a
job that was within her restrictions.
By letter dated August 2, 2004, appellant’s attorney advised the Office that he did not
receive a copy of its June 22, 2004 developmental letter. He stated that appellant missed work
from May 8, 2004 until she returned to work on May 19, 2004 and that she used sick leave
during this period. Counsel indicated that, two days after returning to work, the employing
establishment, on May 21, 2004, sent appellant home because it was no longer able to
accommodate her medical condition. He contended that she was not claiming a recurrence of
disability beginning May 8, 2004, but rather she was alleging that she sustained a recurrence of
disability on May 21, 2004. Counsel stated that this dismissal constituted a withdrawal of
limited-duty work which by definition constituted a recurrence of disability. He also stated that
appellant’s recurrence of disability claim was not medical in nature since it arose from the
employing establishment’s actions. He indicated that prior to May 8, 2004 she performed
limited-duty work that was later withdrawn by the employing establishment. Counsel concluded

3

that appellant had not suffered any new injuries since her return to work on May 19, 2004 and
that she had been off work since May 21, 2004.
By decision dated September 22, 2004, the Office denied appellant’s recurrence claim.
The evidence of record was insufficient to establish that she sustained a recurrence of disability
beginning May 8, 2004 causally related to her March 2, 2002 employment injuries.
In a letter dated October 19, 2004, appellant, through her attorney, requested an oral
hearing before an Office hearing representative regarding the Office’s May 20 and
September 22, 2004 decisions.
By decision dated February 10, 2005, an Office hearing representative affirmed the
May 20 and September 22, 2004 decisions, finding that the evidence of record was insufficient to
establish that appellant was disabled for work during the periods December 13, 2003 through
January 9, 2004 and beginning May 8, 2004. The hearing representative also found that
appellant failed to establish that her limited-duty position was withdrawn by the employing
establishment.
In a letter dated March 30, 2005, appellant’s attorney reiterated his contention that she
sustained a recurrence of disability due to the employing establishment’s withdrawal of her
limited-duty job on May 20, 2004. He argued that she was entitled to compensation from
May 20, 2004 until the date she returned to work.
On April 1, 2005 the employing establishment reiterated its contention that it did not
withdraw appellant’s limited-duty position from her. Rather, she refused to accept a position
within her restrictions.
On May 17, 2005 appellant filed a CA-2a form claim alleging that she sustained a
recurrence of disability on May 20, 2004. She stated that on May 20, 2004 the employing
establishment withdrew her limited-duty job. The employing establishment told her to leave and
that she would be contacted by its injury compensation control office for vocational
rehabilitation placement.
By letter dated June 7, 2005, the Office closed appellant’s May 17, 2005 recurrence of
disability claim. It stated that the issue of whether the employing establishment had withdrawn
her limited-duty position had already been adjudicated and denied twice, on September 22, 2004
and April 4, 2005.2
In a letter dated February 9, 2006, appellant, through her attorney, requested
reconsideration of the hearing representative’s February 10, 2005 decision. Counsel stated that
he was only seeking reconsideration of this decision with regard to the Office’s September 22,
2004 decision. He argued that appellant sustained a recurrence of disability on May 21, 2004
2

In the April 4, 2005 decision, the Office found that appellant did not sustain a recurrence of disability from
February 8 to 28, 2005. The evidence of record was insufficient to establish that she was totally disabled during the
claimed period or that the employing establishment withdrew her limited-duty position. On February 28, 2005
appellant accepted the employing establishment’s February 18, 2005 offer for a modified clerk position.

4

and not May 8, 2004 as a result of the employing establishment’s withdrawal of her limited-duty
position. Counsel contended that the Office improperly calculated appellant’s average earnings
for the period December 13, 2003 to January 9, 2004. He further contended that all of
appellant’s employment-related conditions had not been accepted by the Office. Lastly, counsel
argued that medical records from David D. Robinson, Ph.D., were sufficient to establish that
appellant sustained an employment-related emotional condition for which she was entitled to
compensation.
By letter dated May 1, 2006, the employing establishment reiterated that it did not
withdraw appellant’s limited-duty position. It further contended that her earnings were properly
calculated. The employing establishment argued that appellant’s absences from work were selfdirected and, therefore, the period covered by these absences were not compensable. It also
argued that her claim had been accepted for several conditions other than a cervical strain.
Lastly, the employing establishment contended that the medical evidence of record did not
establish that appellant sustained an emotional condition in the performance of duty. It stated
that it had submitted all medical records pertaining to appellant.
In a December 23, 2004 letter, Gina M. Munoz, a station manager at the employing
establishment, stated that she advised appellant on May 20, 2004 that she could no longer work
because she had not accepted a job offer. Ms. Munoz stated that, during a redress mediation on
August 31, 2004, appellant was asked to produce a copy of a signed job offer and to date she had
failed to do so.
By decision dated June 12, 2006, the Office affirmed the February 10, 2005 decision. It
found that appellant was contending that she sustained a recurrence of disability on May 21,
2004 rather than on May 8, 2004. The Office further found the evidence of record insufficient to
establish that she sustained a recurrence of disability due to the employing establishment’s
withdrawal of her limited-duty position on May 21, 2004.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position, or the medical evidence of record
3

20 C.F.R. § 10.5(x).

4

Id.

5

establishes that she can perform the light-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the employment-related condition or a
change in the nature and extent of the light-duty job requirements.5
Office’s procedure manual defines recurrence of disability to include withdrawal of a
light-duty assignment made specifically to accommodate the claimant’s condition due to the
work-related injury.6 The procedure manual also indicates that, to constitute recurrence of
disability, the withdrawal of a light-duty position must have occurred for reasons other than
misconduct or nonperformance of job duties.7 The Board has held that a claimant’s showing that
light-duty work was unavailable constitutes a change in the nature or extent of light-duty
requirements sufficient to establish a recurrence of disability.8
ANALYSIS
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability due to withdrawal of a limited-duty position. She does not
allege that she was totally disabled beginning on May 21, 2004 due to her accepted employmentrelated cervical strain and displacement of a cervical disc without myelopathy. Instead, appellant
asserts that the employing establishment withdrew her limited-duty position beginning on
May 21, 2004, the date on which she was told that work was no longer available.
In this case, the employing establishment advised appellant to stop working on May 20,
2004 because she refused to sign a limited-duty job offer that was within her restrictions. The
Board has held that, when a claimant stops work for reasons unrelated to her accepted
employment injury, she has no disability within the meaning of the Federal Employees’
Compensation Act.9 Though this dismissal acted effectively as a withdrawal of light-duty status,
it cannot form the basis for a disability compensation claim because the dismissal had nothing to
do with appellant’s ability to perform the limited-duty requirements of the offered position. As
the withdrawal of her position was premised on the misconduct, the loss of her position under
these circumstances does not establish a recurrence of disability.10 Additionally, the record is
devoid of any medical evidence establishing that appellant did not and/or could not perform the
offered limited-duty assignment at the time that the employing establishment dismissed her from
work due to misconduct. Dr. Gerber, an attending physician, approved of the offered position.
5

Barry C. Peterson, 52 ECAB 120, 125 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997).

7

Id.

8

Jackie B. Wilson, 39 ECAB 915 (1988).

9

Federal (FECA) Procedural Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997); see
also John W. Normand, 39 ECAB 1378 (1988); Carolyn R. Gray, (Docket No. 05-1700, issued June 20, 2006).
10

See 20 C.F.R. § 10.5(x); see also Lester Covington, 47 ECAB 539, 542 (1996); Major W. Jefferson, III,
47 ECAB 295, 298 (1996).

6

The Board finds that appellant did not submit sufficient evidence to meet her burden of
proof in establishing that she sustained a recurrence of disability beginning on May 21, 2004.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a recurrence of disability beginning on May 21, 2004 causally related to her accepted
employment-related conditions on the grounds that the employing establishment withdrew lightduty work.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2006 and February 10, 2005 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

